Citation Nr: 0119991	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-02 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,809.25.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to May 
1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi, which denied a waiver of recovery of the 
overpayment at issue.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000)


FINDINGS OF FACT

1.  An overpayment of pension benefits occurred through 
failure of the veteran to accurately report his earned and 
interest income to VA.

2.  VA is not at fault for the creation of the overpayment of 
pension benefits in the amount of $4,809.25.

3.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities.

4.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

5.  Failure to make restitution would result in unfair gain 
to the veteran.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSION OF LAW

Recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The RO originally granted the veteran improved pension 
benefits in April 1996.  The veteran received periodic 
notifications of the amount of his pension benefit  and the 
income on which the award was calculated.  See Letters from 
the RO to the veteran, dated April 30, 1996, March 28 and 
April 10, 1997, February 23, 1998, and March 9, 1999.  The 
income included Social Security benefits for the veteran.  
The veteran was repeatedly advised that his rate of pension 
was directly related to his family's income and that he 
should notify VA immediately of any changes in income to 
prevent the creation of an overpayment. 

According to the RO, it received notification of unreported 
income from wages and interest during 1996, 1997, 1998, and 
1999.  The RO advised the veteran of the 
reduction/termination of his award in July 1999.  In August 
1999, his benefits were reduced, effective January 1, 1998.  
He was notified.

In September 1999, the veteran submitted a claim for waiver 
of recovery of overpayment of improved pension benefits in 
the original amount of $10,418.00.  In October 1999, a 
financial status report was received from the veteran and his 
wife.  It showed monthly income of $1105.00, consisting of 
Social Security benefits, and monthly expenses of $1,250.50.  
Expenses included $100.00 for medical bills; $200.00 for 
clothing and personal items; $300.00 for food; $300.00 for 
utilities and heat; and $350.50 for an automobile payment.  
The car was purchased in November 1998 for $14,500.00.  
Assets included $700.00 in cash and the 1998 car.  The 
veteran was 64 years old.

Thereafter, the veteran provided additional information 
concerning his interest income and his wife's wages.  As a 
result, the overpayment was reduced from $10,418.00 to 
$4,809.25.  The veteran's pension award was reopened and he 
was paid $157.00 per month.  

In March 2000, the Committee denied the veteran's claim for 
waiver of recovery of the overpayment at pension benefits.  
He appealed this decision to the Board.  

The veteran underwent 3 vessel coronary artery bypass graft 
surgery in February 2000.  In May 2000, he stated that major 
changes had to be made on his house to make it accessible for 
him.  

On VA examination in May 2000, the examiner noted that the 
veteran was able to dress, feed, and shave himself.  His wife 
indicated that immediately after the surgery she had to help 
the veteran with everything, but for the past month he was 
able to dress and feed himself.  He ambulated with a cane.  
On a typical day, he "moosies" around the house, takes a 
nap, and walks 1/4 mile for exercise.  He was scheduled for 
cardiac rehabilitation in June 2000.  The examiner stated 
that for the past month the veteran had been independent in 
his activities of daily living other than needing assistance 
getting in and out of the bath tub.  

On appeal, the veteran acknowledged that he owed a portion of 
the indebtedness; however, he felt that VA was more at fault 
for not processing his claim correctly.  He stated that he 
was in failing health and unable to repay the debt because of 
financial hardship.  Further, he stated that he had to pay 
$1035.00 for expenses incurred at the time of his heart 
surgery.  He also had to pay a caretaker $100.00 per week to 
cook and clean for him because he was unable to care for all 
of his personal needs.  He was on a special diet because of 
his medical condition.  See Veteran's notice of disagreement 
and substantive appeal, received in December 2000 and 
February 2001, respectively.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The veteran 
was notified by means of the discussions in the March 2000 
decision of the Committee and January 2001 statement of the 
case of the information and evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A 
§ 5103A (West Supp. 2001).  The veteran has not referenced 
any additional unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO obtained a financial status report from him in 
1999. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R.  § 3.660(a)(1) (2000).

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. § 1.963 (2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (2000).

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the veteran was at fault in the creation of the overpayment.  
The debt was created because he did not report pertinent 
financial information, despite being advised of the necessity 
to do so in VA correspondence.  In light of his delinquency 
in reporting his earned and interest income, he bears fault 
in creation of the overpayment.  He has acknowledged that he 
owes the debt.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA.  The RO does 
not appear to be at fault in creation of the overpayment.  It 
duly notified the veteran in advance that income must be 
reported.  The veteran was also notified of the importance of 
immediate and direct notification of any change in the source 
or amount of income.  Once the RO was advised of the 
veteran's additional income, it acted promptly in adjusting 
his pension benefits and in assessing an overpayment.  Thus, 
there is no fault on the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  In 
October 1999, the veteran and his wife reported monthly 
expenses that exceed the amount of income they receive from 
Social Security by $145.50.  However, with the addition of 
$157.00 per month in VA pension, their income is more than 
their reported expenses.  Furthermore, the figure of $200.00 
for unspecified "personal" and clothing expense per month 
is one that appears high and might be adjusted downward 
without depriving the veteran of basic necessities.  The car 
payment may be paid in full at this point, or it may soon be 
paid in full.  The veteran's purported need for a care taker 
costing $100.00 per week to cook and clean for him is not 
substantiated.  The VA examiner stated in May 2000 that he 
was able to perform activities of daily living, and there is 
no indication that his wife is unable to assist him.  
Additionally, the veteran has $700.00 in the bank and 
apparently owns a house which he failed to list as an asset.  
Payment of the outstanding indebtedness in reasonable monthly 
installments would not prevent him from providing himself 
with the basic necessities of life. 

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (2000).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that veterans are able to 
meet their basic needs.  The veteran continues to receive 
Social Security benefits and is entitled to received VA 
pension benefits.  Recovery of the overpayment would not 
defeat the purpose of benefits otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2000). 
In this case, the fault for creation of the overpayment lies 
solely with the veteran.  Because of his failure to provide 
accurate information to VA, he received additional VA 
benefits to which he was not entitled under the law.  
Therefore, his receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation in reliance upon receipt of VA pension benefits, 
nor is there any evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of pension benefits in 
the amount of $4,809.25 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R.  § 1.963 (2000).  In denying waiver in this 
instance, all the foregoing factors have been carefully 
weighed.  Ultimately, the preponderance of the evidence is 
against the claim for waiver.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $4,809.25 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

